Exhibit 10.4

LIGHTING SCIENCE GROUP CORPORATION


505 Park Avenue, 21st Floor
New York, New York 10022

October 4, 2007

VIA ELECTRONIC MAIL AND FEDERAL EXPRESS

Mr. Govi Rao
37 Davenport Way
Hillsborough, New Jersey 08844

RE: Offer of Employment

Dear Govi,

I am pleased to offer you full-time employment as Chief Executive Officer of
Lighting Science Group Corporation ("LSG") under the following terms of this
offer of employment (this "Agreement"):

POSITION
AND DUTIES: You will report to LSG's Board of Directors (the "Board") and will
have such duties and responsibilities as are customarily exercised by a person
holding the position of Chief Executive Officer. You will serve (without
additional compensation) as Chairman of the Board.

During your employment with LSG and except as otherwise agreed by the Board, you
will devote your full employable time, attention and best efforts to the
business affairs of LSG (except during vacations or illness) and will not
actively engage in outside business activities, whether or not such activity is
pursued for gain, profit or other pecuniary advantage unless such activity (and
the amount thereof) is approved by the Board. Notwithstanding the foregoing, you
will be entitled to perform services as an Operating Advisor to Pegasus Partners
IV L.P. and you will be entitled to devote a reasonable amount of time to civic
and community affairs and the management of your personal investments.

EMPLOYMENT
COMMENCEMENT: Your employment with LSG will commence on the date of the
consummation of the transactions contemplated by the Exchange and Contribution
Agreement by and among LED Holdings, LLC and LSG dated as of the date hereof
(the "Effective Date").

--------------------------------------------------------------------------------

BASE SALARY: Your base salary (the "Base Salary") will be $425,000 per year,
payable in regular installments in accordance with LSG's usual payroll
practices.

BONUS: You will be eligible to participate in all executive bonus plan(s) in
which senior executives of LSG participate as the Board, in its sole discretion,
may from time to time establish, at a level commensurate to your position with
LSG.

EQUITY-BASED
COMPENSATION: You will be eligible to receive awards under LSG's 2005
Equity-Based Compensation Plan.

BENEFITS: You (and, as applicable, your eligible dependents) will be eligible to
participate in LSG's employee benefit plans and perquisite and fringe benefit
programs on a basis no less favorable than such benefits and perquisites are
provided to LSG's other senior executives. You will be entitled to twenty (20)
days of paid vacation during each full calendar year beginning after the
Effective Date.

AUTOMOBILE
ALLOWANCE: During your employment, you will receive an automobile allowance in
the amount of $1,500 per month.

HOUSING: During your employment, LSG will provide you, at LSG's cost and
expense, a furnished apartment in the Sacramento, California area.

SEVERANCE: If LSG terminates your employment without "Cause" or you resign for
"Good Reason" (as such terms are defined below), LSG will pay you, as severance
pay but conditional upon your first executing (and not revoking) a valid waiver
and release of all claims that you may have against LSG and its affiliates:

(i) if such termination occurs prior to the first anniversary of the Effective
Date, an amount equal to two times (2x) your Base Salary; and (ii) if such
termination occurs on or after the first anniversary of the Effective Date, an
amount equal to one times (1x) your Base Salary, which amount shall in each case
be paid to you in substantially equal installments during the twelve (12) month
period following such termination.

"Cause" means your: (a) willful breach of your obligations under this Agreement,
which breach you fail to cure, if curable, within

2

--------------------------------------------------------------------------------

thirty (30) days after receipt of a written notice of such breach; (b) gross
negligence in the performance or intentional non-performance of your material
duties to LSG or any of its affiliates; (c) commission of a felony or a crime of
moral turpitude; (d) commission of a material act of deceit, fraud, perjury or
embezzlement that involves or directly or indirectly causes harm to LSG or any
of its affiliates; or (e) repeatedly (i.e., on more than one occasion) being
under the influence of drugs or alcohol (other than over-the- counter or
prescription medicine or other medically-related drugs to the extent they are
taken in accordance with their directions or under the supervision of a
physician) during the performance of your duties to LSG or any of its
affiliates, or, while under the influence of such drugs or alcohol, engaging in
grossly inappropriate conduct during the performance of your duties to LSG or
any of its affiliates.

"Good Reason" means the occurrence, without your prior written consent, of any
of the following events: (a) any material breach by LSG of its obligations under
this Agreement; (b) a reduction in your Base Salary (other than a reduction made
in connection with an across-the-board proportionate reduction in the base
salaries of all officers of LSG that is not more than 10%); (c) a material
reduction by LSG in the kind or level of employee benefits to which your are
entitled immediately prior to such reduction that is not generally applicable to
all executive level employees of LSG; or (d) a material reduction by LSG of your
duties and responsibilities, including a material change in job title; provided,
that any such event described in (a) through (d) above will not constitute Good
Reason unless you deliver to LSG a written notice of termination for Good Reason
within ninety (90) days after you first learn of the existence of the
circumstances giving rise to Good Reason, and within thirty (30) days following
the delivery of such notice LSG has failed to cure the circumstances giving rise
to Good Reason.

AT WILL
EMPLOYMENT: Except as is specifically provided above with respect to LSG's
termination of your employment without Cause or your resignation for Good
Reason, your employment relationship with LSG is "at will", subject to the
satisfaction of the Board, which means that either you or LSG may terminate your
employment at any time and for any reason or for no reason with or without
notice.

3

--------------------------------------------------------------------------------

CONFIDENTIALITY: You acknowledge that LSG and its affiliates have a legitimate
and continuing proprietary interest in the protection of its "Confidential
Information" (as defined below) and that it has invested substantial sums and
will continue to invest substantial sums to develop, maintain and protect such
Confidential Information. During your employment and at all times thereafter,
you will not, except with LSG's written consent or in connection with carrying
out your duties or responsibilities, furnish or make accessible to anyone or use
for your own benefit any trade secrets, confidential or proprietary information
of LSG and its affiliates, including business plans, marketing plans,
strategies, systems, programs, methods, employee lists, computer programs,
insurance profiles and client lists (hereafter referred to as "Confidential
Information"); provided, that such Confidential Information shall not include
information which at the time of disclosure or use, was generally available to
the public other than by a breach of this Agreement or was available to the
party to whom disclosed on a non-confidential basis by disclosure or access
provided by LSG or a third party without breaching any obligations of LSG, you
or such third party or was otherwise developed or obtained legally and
independently by the person to whom disclosed without a breach of this
Agreement. Notwithstanding the foregoing, you may disclose Confidential
Information when required to do so by a court of competent jurisdiction, by any
governmental agency having supervisory authority over the business of the LSG
and its affiliates or by any administrative body or legislative body (including
a committee thereof) with jurisdiction to order you to divulge, disclose or make
accessible such information; provided, that in the event that you are ordered by
a court or other government agency to disclose any Confidential Information, you
will (i) promptly notify LSG of such order, (ii) at LSG's written request,
diligently contest such order at the sole expense of LSG as expenses occur, and
(iii) at LSG's written request, seek to obtain, at the sole expense of LSG, such
confidential treatment as may be available under applicable laws for any
information disclosed under such order.

DEVELOPMENTS: "Developments" mean all discoveries, inventions, ideas,
technology, formulas, designs, software, programs, algorithms, products,
systems, applications, processes, procedures, methods and improvements and
enhancements, whether or not subject to patent, copyright or other protection
and whether or not reduced to tangible form ("Inventions"), which (i) are
conceived, developed or otherwise made or created or produced by you alone or
with

4

--------------------------------------------------------------------------------

others during your employment with LSG or (ii) relate in any way to business
activities which are the same as or substantially similar to business activities
carried on by LSG at any time during your employment with LSG or to the products
or services of LSG at any time during your employment with LSG; provided, that,
with respect to clauses (i) and (ii), such Inventions are limited to Inventions
which are based on existing Inventions of LSG as of the Effective Date or
Inventions of LSG during your employment with LSG.

You acknowledge and agree that all Developments shall be the sole and exclusive
property of LSG. You agree to, and hereby do, assign to LSG, without any further
consideration, all of your right, title and interest throughout the world in and
to all Developments. You agree that all such Developments that are copyrightable
may constitute works made for hire under the copyright laws of the United States
and, as such, acknowledge that LSG is the author of such Developments and owns
all of the rights comprised in the copyright of such Developments and you hereby
assign to LSG without any further consideration all of the rights comprised in
the copyright and other proprietary rights you may have in any such Development
to the extent that it might not be considered a work made for hire. You will
make and maintain adequate and current written records of all Developments and
shall disclose all Developments promptly, fully and in writing to LSG promptly
after development of the same, and at any time upon request.

Notwithstanding the foregoing, Developments are subject to the provisions of
California Labor Code Sections 2870, 2871 and 2872. In accordance with Section
2870 of the California Labor Code, your obligation to assign your right, title
and interest throughout the world in and to all Developments does not apply to a
Development that you developed entirely on your own time without using LSG's
equipment, supplies, facilities or Confidential Information except for those
Developments that either: (i) relate to either the business of LSG at the time
of conception or reduction to practice of the Development, or actual or
demonstrably anticipated research or development of LSG; or (ii) result from any
work performed by you for LSG. A copy of California Labor Code Sections 2870,
2871 and 2872 is attached to this Agreement as Exhibit A. You will disclose all
Developments to LSG, even if you do not believe that you are required under this
Agreement, or pursuant to California Labor Code Section 2870, to assign your
interest in such Developments to LSG. If you and LSG disagree as

5

--------------------------------------------------------------------------------

to whether or not a Development is included within the terms of this Agreement,
it will be your responsibility to prove that it is not included.

All other matters concerning your employment which are not specifically
described in this Agreement will be in accordance with LSG's standard practices
and procedures.

Signing below will signify your acceptance of this offer of employment. This
Agreement contains the entire agreement and understanding between you and LSG
and supersedes any prior or contemporaneous agreements, understandings,
communications, offers, representations, warranties, or commitments by or on
behalf of LSG and its affiliates (either oral or written). The terms of your
employment may, in the future, be amended but only in writing, signed by you and
signed by a duly authorized officer on behalf of LSG.

In the event a dispute arises, this Agreement, including the validity,
interpretation, construction and performance of this Agreement, shall be
governed by and construed in accordance with the substantive laws of the State
of New York. Jurisdiction for resolution of any disputes shall be solely in New
York.

[Signature page follows]

6

--------------------------------------------------------------------------------



If these terms are agreeable to you, please sign and date two copies of this
Agreement in the appropriate space at the bottom and return one copy to my
attention at the address above (retaining the other copy for your files). We
hope you accept our offer and look forward to your joining the LSG team.

Sincerely,

LIGHTING SCIENCE GROUP CORPORATION

By: __________________________

Acknowledged and Agreed to:

By: _______________________
Govi Rao

Date: _____________________

7

--------------------------------------------------------------------------------

Exhibit A

California Labor Code Sections 2870, 2871 and 2872

SECTION 2870

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer's business, or actual or demonstrably anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

SECTION 2871

No employer shall require a provision made void and unenforceable by Section
2870 as a condition of employment or continued employment. Nothing in this
article shall be construed to forbid or restrict the right of an employer to
provide in contracts of employment for disclosure, provided that any such
disclosures be received in confidence, of all of the employee's inventions made
solely or jointly with others during the term of his or her employment, a review
process by the employer to determine such issues as may arise, and for full
title to certain patents and inventions to be in the United States, as required
by contracts between the employer and the United States or any of its agencies.

SECTION 2872

If an employment agreement entered into after January 1, 1980, contains a
provision requiring the employee to assign or offer to assign any of his or her
rights in any invention to his or her employer, the employer must also, at the
time the agreement is made, provide a written notification to the employee that
the agreement does not apply to an invention which qualifies fully under the
provisions of Section 2870. In any suit or action arising thereunder, the burden
of proof shall be on the employee claiming the benefits of its provisions.

8

--------------------------------------------------------------------------------

